
	
		II
		111th CONGRESS
		2d Session
		S. 3841
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Kyl (for himself,
			 Mr. Merkley, and
			 Mr. Burr) introduced the following bill;
			 which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to prohibit the
		  creation, sale, distribution, advertising, marketing, and exchange of animal
		  crush videos that depict obscene acts of animal cruelty, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Animal Crush Video Prohibition Act
			 of 2010.
		2.FindingsThe Congress finds the following:
			(1)The United States
			 has a long history of prohibiting the interstate sale, marketing, advertising,
			 exchange, and distribution of obscene material and speech that is integral to
			 criminal conduct.
			(2)The Federal
			 Government and the States have a compelling interest in preventing intentional
			 acts of extreme animal cruelty.
			(3)Each of the
			 several States and the District of Columbia criminalize intentional acts of
			 extreme animal cruelty, such as the intentional crushing, burning, drowning,
			 suffocating, or impaling of animals for no socially redeeming purpose.
			(4)There are certain
			 extreme acts of animal cruelty that appeal to a specific sexual fetish. These
			 acts of extreme animal cruelty are videotaped, and the resulting video tapes
			 are commonly referred to as animal crush videos.
			(5)The Supreme Court
			 of the United States has long held that obscenity is an exception to speech
			 protected under the First Amendment to the Constitution of the United
			 States.
			(6)In the judgment
			 of Congress, many animal crush videos are obscene in the sense that the
			 depictions, taken as a whole—
				(A)appeal to the
			 prurient interest in sex;
				(B)are patently
			 offensive; and
				(C)lack serious
			 literary, artistic, political, or scientific value.
				(7)Serious criminal
			 acts of extreme animal cruelty are integral to the creation, sale,
			 distribution, advertising, marketing, and exchange of animal crush
			 videos.
			(8)The creation,
			 sale, distribution, advertising, marketing, and exchange of animal crush videos
			 is intrinsically related and integral to creating an incentive for, directly
			 causing, and perpetuating demand for the serious acts of extreme animal cruelty
			 the videos depict. The primary reason for those criminal acts is the creation,
			 sale, distribution, advertising, marketing, and exchange of the animal crush
			 video image.
			(9)The serious acts
			 of extreme animal cruelty necessary to make animal crush videos are committed
			 in a clandestine manner that—
				(A)allows the
			 perpetrators of such crimes to remain anonymous;
				(B)makes it
			 extraordinarily difficult to establish the jurisdiction within which the
			 underlying criminal acts of extreme animal cruelty occurred; and
				(C)often precludes
			 proof that the criminal acts occurred within the statute of limitations.
				(10)Each of the
			 difficulties described in paragraph (9) seriously frustrates and impedes the
			 ability of State authorities to enforce the criminal statutes prohibiting such
			 behavior.
			3.Animal crush
			 videos
			(a)In
			 generalSection 48 of title 18, United States Code, is amended to
			 read as follows:
				
					48.Animal crush
				videos
						(a)DefinitionIn
				this section the term animal crush video means any photograph,
				motion-picture film, video or digital recording, or electronic image
				that—
							(1)depicts actual
				conduct in which 1 or more living non-human mammals, birds, reptiles, or
				amphibians is intentionally crushed, burned, drowned, suffocated, impaled, or
				otherwise subjected to serious bodily injury (as defined in section 1365 and
				including conduct that, if committed against a person and in the special
				maritime and territorial jurisdiction of the United States, would violate
				section 2241 or 2242); and
							(2)is
				obscene.
							(b)Prohibitions
							(1)Creation of
				animal crush videosIt shall be unlawful for any person to
				knowingly create an animal crush video, or to attempt or conspire to do so,
				if—
								(A)the person
				intends or has reason to know that the animal crush video will be distributed
				in, or using a means or facility of, interstate or foreign commerce; or
								(B)the animal crush
				video is distributed in, or using a means or facility of, interstate or foreign
				commerce.
								(2)Distribution of
				animal crush videosIt shall be unlawful for any person to
				knowingly sell, market, advertise, exchange, or distribute an animal crush
				video in, or using a means or facility of, interstate or foreign commerce, or
				to attempt or conspire to do so.
							(c)Extraterritorial
				applicationSubsection (b) shall apply to the knowing sale,
				marketing, advertising, exchange, distribution, or creation of an animal crush
				video outside of the United States, or any attempt or conspiracy to do so,
				if—
							(1)the person
				engaging in such conduct intends or has reason to know that the animal crush
				video will be transported into the United States or its territories or
				possessions; or
							(2)the animal crush
				video is transported into the United States or its territories or
				possessions.”
							(d)PenaltyAny
				person who violates subsection (b) shall be fined under this title, imprisoned
				for not more than 7 years, or both.
						(e)Exceptions
							(1)In
				generalThis section shall not apply with regard to any visual
				depiction of—
								(A)customary and
				normal veterinary or agricultural husbandry practices;
								(B)the slaughter of
				animals for food; or
								(C)hunting,
				trapping, or fishing.
								(2)Good-faith
				distributionThis section shall not apply to the good-faith
				distribution of an animal crush video to—
								(A)a law enforcement
				agency; or
								(B)a third party for
				the sole purpose of analysis to determine if referral to a law enforcement
				agency is appropriate.
								(f)No
				preemptionNothing in this section shall be construed to preempt
				the law of any State or local subdivision thereof to protect
				animals.
						.
			(b)Clerical
			 amendmentThe item relating to section 48 in the table of
			 sections for chapter 3 of title 18, United States Code, is amended to read as
			 follows:
				
					
						48. Animal crush
				videos.
					
					.
			(c)SeverabilityIf
			 any provision of section 48 of title 18, United States Code (as amended by this
			 section), or the application of the provision to any person or circumstance, is
			 held to be unconstitutional, the provision and the application of the provision
			 to other persons or circumstances shall not be affected thereby.
			
